DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art on the record Jia (US 2013/0215747 A1) discloses a method of providing communication services to client devices in a transport system. Routers located on a train receives a message from a client device to request services data from a server located remote from the train. Communication is forwarded by the routers to the remote server through a proxy server, the remote server is connected via the proxy server to a third network. Routers and the proxy server are used to establish a TCP connection for a host to request and receive data from the remote server (see paragraphs [0029], [0034], [0038]-[0039] and Fig. 1). 

The prior art on the record Kini (US 2012/0093150 A1) discloses a method of providing communication services to a client device from a server via an edge router.  The client device runs TCP while the server runs MPTCP, the edge router acts as an MPTCP proxy. The client device transmits packets over an access network to the edge router using a TCP connection. The edge router terminates the TCP connection with the client and initiates an MPTCP connection with the server to transmit data to and receive data from the server (see paragraphs [0032] – [0035] and Fig. 1).

However, the combination of Jia and Kini does not disclose “a parent transport layer proxy communities with the mobile transport layer proxy using the multipath transport layer protocol; and the parent transport layer communicates with the remote server while identifying as the parent transport layer proxy to communicate on behalf of the mobile transport layer to permit the host device to communicate with the remote server and receive response data from the remote server.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.L/Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415